Exhibit 10.2

 

SANCHEZ ENERGY CORPORATION

 

SECOND AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN

 

PERFORMANCE ACCELERATED RESTRICTED STOCK AGREEMENT

 

Participant:

 

Address:

 

Number of Awarded Shares:

 

Date of Grant:

 

Vesting of Awarded Shares:

 

 

 

Vesting Date

 

Vested %

 

 

 

 

 

100

%

 

 

 

 

Total: 100

%

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant, pursuant to the provisions of the Sanchez Energy
Corporation Second Amended and Restated 2011 Long Term Incentive Plan, as
amended from time to time in accordance with its terms (the “Plan”), a
restricted stock award pursuant to Section 6(b) of the Plan (this “Award”) of
shares (the “Awarded Shares”) of its Common Shares, effective as of the “Date of
Grant” as set forth above, upon and subject to the terms and conditions set
forth in this Restricted Stock Agreement (this “Agreement”) and in the Plan,
which are incorporated herein by reference. Unless otherwise defined in this
Agreement, capitalized terms used in this Agreement shall have the meanings
assigned to them in the Plan.

 

1.                                      EFFECT OF THE PLAN. The Awarded Shares
granted to Participant are subject to all of the provisions of the Plan and this
Agreement, together with all rules and determinations from time to time issued
by the Committee and by the Board pursuant to the Plan. The Company hereby
reserves the right to amend, modify, restate, supplement or terminate the Plan
without the consent of Participant, so long as such amendment, modification,
restatement or supplement shall not materially reduce the rights and benefits
available to Participant hereunder, and this Award shall be subject, without
further action by the Company or Participant, to such amendment, modification,
restatement or supplement unless provided otherwise therein.

 

2.                                      GRANT. This Award shall evidence
Participant’s ownership of the Awarded Shares, and Participant acknowledges that
he or she will not receive a stock certificate or stock in book entry form
representing the Awarded Shares unless and until the Awarded Shares vest as
provided in this Award and all Required Withholding (as defined in
Section 9(a) below) obligations applicable to the Vested Awarded Shares (as
defined in Section 3 below) have been satisfied. The Awarded Shares will be held
in custody for Participant, in a book entry account with the Company’s transfer
agent, until the Awarded Shares have vested in accordance with Section 3 below.
Participant agrees that the Awarded Shares shall be subject to all of the terms
and conditions set forth in this Agreement and the Plan, including, but not
limited to, the forfeiture conditions set forth in Section 4 below, the
restrictions on transfer set forth in Section 5 below and the satisfaction of
the Required Withholding as set forth in Section 9(a) below.

 

3.                                      VESTING SCHEDULE; SERVICE REQUIREMENT.
Except as otherwise accelerated by the Committee or provided below in this
Section 3, the Awarded Shares shall vest during Participant’s continued service
with the Company or an Affiliate (including Participant’s services for the
Company pursuant to the Services Agreement, dated as of December 19, 2011, by
and between Sanchez Oil & Gas Corporation and the Company)  (“Continuous
Service”) on the “Vesting Date” set forth above (the “Vesting Date”) on the
first page of this Agreement under the heading “Vesting of Awarded Shares,” as
follows: one hundred percent (100%) of the Awarded Shares will vest on the fifth
anniversary of the Date of Grant.  Notwithstanding the foregoing, (i) fifty
percent (50%) of the Awarded Shares will vest on the first date that the Fair
Market Value of one Common Share for each day in the prior fifteen (15) trading
day period equals or exceeds $4.52 and (ii) one hundred percent (100%) of the
Awarded Shares will vest on the first date that the Fair Market Value of one
Common Share for each day in the prior fifteen (15) trading day period equals or
exceeds $6.02 in each case, subject to Participant’s Continuous Service through
such date;

 

--------------------------------------------------------------------------------


 

provided, that if such date referenced in clause (i) or clause (ii) occurs prior
to the first anniversary of the Date of Grant, the Awarded Shares will instead
vest on the first anniversary of the Date of Grant pursuant to clause (i) or
clause (ii), as applicable.  For purposes of clarity, the date on which any of
the Awarded Shares become Vested Awarded Shares pursuant to clause (i) or clause
(ii) shall be deemed to be the Vesting Date with respect to such Awarded Shares.

 

Awarded Shares that have vested pursuant to this Agreement are referred to
herein as “Vested Awarded Shares” and Awarded Shares that have not yet vested
pursuant to this Agreement are referred to herein as “Unvested Awarded Shares.”
Notwithstanding the foregoing, upon the occurrence of a Change of Control, a
Qualifying Termination (as defined below), a Constructive Termination (as
defined below), Participant’s death or Disability, any Unvested Awarded Shares
shall become Vested Awarded Shares. If an installment of the vesting would
result in a fractional Vested Awarded Share, such installment will be rounded to
the next lower Awarded Share except the final installment, which will be for the
balance of the Awarded Shares. Upon vesting of the Awarded Shares, the Company
shall, unless otherwise paid by Participant as described in Section 9(a) below,
withhold that number of Vested Awarded Shares necessary to satisfy any Required
Withholding obligation of Participant in accordance with the provisions of
Section 9(a) below, and thereafter instruct its transfer agent to deliver to
Participant all remaining Vested Awarded Shares in a stock certificate or in
book entry form.

 

For purposes of this Agreement, “Qualifying Termination” shall mean a
termination of Participant’s Continuous Service by the Company other than due to
Participant’s (i) commission of, conviction for, plea of guilty or nolo
contendere to a felony, or other material act or omission involving dishonesty
or fraud or (ii) gross negligence or willful malfeasance.

 

For purposes of this Agreement, “Constructive Termination” shall mean (i) the
assignment of a duty or duties to Participant by the Board that are not
commensurate with the position of [Chief Executive Officer] or the Board’s
material reduction in Participant’s duties; provided, that, the foregoing occurs
without Participant’s consent, and provided, further, that, Participant has
provided notice to an executive officer of the Company (other than Participant),
with a copy to the Board, within thirty (30) days after the initial occurrence
of the event set forth in clause (i) of Participant’s intention to terminate
Participant’s Continuous Service due to a Constructive Termination, and the
Company has failed to cure such event to the reasonable satisfaction of
Participant within thirty (30) days after receipt of notice thereof, or (ii) any
reduction in Participant’s title or position as [Chief Executive Officer]
without Participant’s consent, provided, further, that, Participant has provided
notice to an executive officer of the Company (other than Participant), with a
copy to the Board, within thirty (30) days after such reduction of Participant’s
intention to terminate Participant’s Continuous Service due to a Constructive
Termination, and the Company has failed to cure such reduction to the reasonable
satisfaction of Participant within thirty (30) days after receipt of notice
thereof. For the avoidance of doubt, grounds for Participant to terminate
Continuous Service due to a Constructive Termination shall not exist if the
events in (i) or (ii) above occur while Participant controls, directly or
indirectly, the Board or such events are initiated at the direction of
Participant (in which case consent shall be deemed to have been given by
Participant).

 

4.                                      CONDITIONS OF FORFEITURE. Except as set
forth in Section 3 above, upon any termination of Participant’s Continuous
Service (the “Termination Date”) for any or no reason, including but not limited
to Participant’s voluntary resignation or termination by the Company with or
without cause, before all of the Awarded Shares become Vested Awarded Shares,
all Unvested Awarded Shares as of the Termination Date shall, without further
action of any kind by the Company or Participant, be forfeited. Unvested Awarded
Shares that are forfeited shall be deemed to be immediately transferred to the
Company without any payment by the Company or action by Participant, and the
Company shall have the full right to cancel any evidence of Participant’s
ownership of such forfeited Unvested Awarded Shares and to take any other action
necessary to demonstrate that Participant no longer owns such forfeited Unvested
Awarded Shares automatically upon such forfeiture. Following such forfeiture,
Participant shall have no further rights with respect to such forfeited Unvested
Awarded Shares. Participant, by his acceptance of this Award granted pursuant to
this Agreement, irrevocably grants to the Company a power of attorney to
transfer Unvested Awarded Shares that are forfeited to the Company and agrees to
execute any documents requested by the Company in connection with such
forfeiture and transfer. The provisions of this Agreement regarding transfers of
Unvested Awarded Shares that are forfeited shall be specifically performable by
the Company in a court of equity or law.

 

2

--------------------------------------------------------------------------------


 

5.                                      NON-TRANSFERABILITY. Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise encumber or dispose
of any of the Unvested Awarded Shares, or any right or interest therein, by
operation of law or otherwise, except only with respect to a transfer of title
effected pursuant to Participant’s will or the laws of descent and distribution
following Participant’s death. References to Participant, to the extent relevant
in the context, shall include references to authorized transferees. Any transfer
in violation of this Section 5 shall be void and of no force or effect, and
shall result in the immediate forfeiture of all Unvested Awarded Shares.

 

6.                                      DIVIDEND AND VOTING RIGHTS. Subject to
the restrictions contained in this Agreement, Participant shall have the rights
of a stockholder with respect to the Awarded Shares, including the right to vote
all such Awarded Shares, including Unvested Awarded Shares, and to receive all
dividends, cash or stock, paid or delivered thereon, from and after the date
hereof (“Award Dividends”). In the event of forfeiture of Unvested Awarded
Shares, Participant shall have no further rights with respect to such Unvested
Awarded Shares. However, the forfeiture of the Unvested Awarded Shares pursuant
to Section 4 above shall not create any obligation to repay cash dividends
received as to such Unvested Awarded Shares, nor shall such forfeiture
invalidate any votes given by Participant with respect to such Unvested Awarded
Shares prior to forfeiture. In the event any federal, state and local income
and/or employment tax withholding requirements apply to the payment of (i) an
Award Dividend payable in Common Shares, the provisions of Section 9(a) below
shall be applied to the Award Dividend in the same manner as would have applied
to the delivery of Awarded Shares or (ii) an Award Dividend payable in cash, the
applicable withholding requirements shall be satisfied by reducing the amount of
the payment due to Participant in respect of the Award Dividend.

 

7.                                      CAPITAL ADJUSTMENTS AND CORPORATE
EVENTS. If, from time to time during the term of this Agreement, there is any
capital adjustment affecting the outstanding Common Shares as a class without
the Company’s receipt of consideration, the Unvested Awarded Shares shall be
adjusted in accordance with the provisions of Section 4(c) of the Plan. Any and
all new, substituted or additional securities to which Participant may be
entitled by reason of Participant’s ownership of the Unvested Awarded Shares
hereunder because of a capital adjustment shall be immediately subject to the
forfeiture provisions of this Agreement and included thereafter as “Unvested
Awarded Shares” for purposes of this Agreement.

 

8.                                      REFUSAL TO TRANSFER. The Company shall
not be required (i) to transfer on its books any Unvested Awarded Shares that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or the Plan, or (ii) to treat as owner of such Unvested Awarded
Shares, or accord the right to vote or pay or deliver dividends or other
distributions to, any purchaser or other transferee to whom or which such
Unvested Awarded Shares shall have been so transferred.

 

9.                                      TAX MATTERS.

 

(a)                                 The Company’s obligation to deliver Awarded
Shares to Participant upon the vesting of such shares shall be subject to the
satisfaction of any and all applicable federal, state and local income and/or
employment tax withholding requirements (the “Required Withholding”). If the
Company has not received from Participant a certified check or money order for
the full amount of the Required Withholding by 5:00 P.M. Central Time on the
date Awarded Shares become Vested Awarded Shares or Participant has not made a
valid 83(b) Election (as defined below), the Company shall withhold from the
Vested Awarded Shares that otherwise would have been delivered to Participant a
whole number of Vested Awarded Shares necessary to satisfy Participant’s
Required Withholding, and deliver the remaining Vested Awarded Shares to
Participant. The amount of the Required Withholding and the number of Vested
Awarded Shares to be withheld by the Company, if applicable, to satisfy
Participant’s Required Withholding, as well as the amount reflected on tax
reports filed by the Company, shall be based on the value of the Vested Awarded
Shares as of 12:01 A.M. Central Time on the applicable Vesting Date. The
obligations of the Company under this Award will be conditioned on such
satisfaction of the Required Withholding.

 

(b)                                 Participant acknowledges that the tax
consequences associated with this Award are complex and that the Company has
urged Participant to review with Participant’s own tax advisors the federal,
state, and local tax consequences of this Award. Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Participant understands that Participant (and not the
Company) shall be responsible for Participant’s own tax liability that may arise
as a result of the Award. Participant understands further that Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as

 

3

--------------------------------------------------------------------------------


 

ordinary income the fair market value of the Awarded Shares as of the Vesting
Date. Participant also understands that Participant may elect to be taxed at
Grant Date rather than at the time the Awarded Shares vest by filing an election
under Section 83(b) of the Code with the Internal Revenue Service and by
providing a copy of the election to the Company (an “83(b) Election”).
PARTICIPANT ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF
MAKING AN 83(b) ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH
83(b) ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF
THE 83(b) ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED
SHARES TO PARTICIPANT; AND THAT PARTICIPANT IS SOLELY RESPONSIBLE FOR MAKING
SUCH 83(b) ELECTION.

 

10.                               ENTIRE AGREEMENT; GOVERNING LAW. The Plan and
this Agreement constitute the entire agreement of the Company and Participant
(collectively, the “Parties”) with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Parties
with respect to the subject matter hereof. If there is any inconsistency between
the provisions of this Agreement and of the Plan, the provisions of the Plan
shall govern. Nothing in the Plan and this Agreement (except as expressly
provided therein or herein) is intended to confer any rights or remedies on any
person other than the Parties. The Plan and this Agreement are to be construed
in accordance with and governed by the internal laws of the State of Delaware,
without giving effect to any choice-of-law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the Parties. Should any provision of the
Plan or this Agreement relating to the subject matter hereof be determined by a
court of law to be illegal or unenforceable, such provision shall be enforced to
the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

 

11.                               INTERPRETIVE MATTERS. Whenever required by the
context, pronouns and any variation thereof shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa. The term “include” or “including” does not denote or imply any
limitation. The captions and headings used in this Agreement are inserted for
convenience and shall not be deemed a part of this Award or this Agreement for
construction or interpretation.

 

12.                               NATURE OF PAYMENTS. Any and all grants or
deliveries of Awarded Shares hereunder shall constitute special incentive
payments to Participant and shall not be taken into account in computing the
amount of salary or compensation of Participant for the purpose of determining
any retirement, death or other benefits under (a) any retirement, bonus, life
insurance or other employee benefit plan of the Company, or (b) any agreement
between the Company and Participant, except as such plan or agreement shall
otherwise expressly provide.

 

13.                               AMENDMENT; WAIVER. This Agreement may be
amended or modified only by means of a written document or documents signed by
the Company and Participant. Any provision for the benefit of the Company
contained in this Agreement may be waived, either generally or in any particular
instance, by the Board or by the Committee. A waiver on one occasion shall not
be deemed to be a waiver of the same or any other breach on a future occasion.

 

14.                               NOTICE. Any notice or other communication
required or permitted hereunder shall be given in writing and shall be deemed
given, effective, and received upon prepaid delivery in person or by courier or
upon the earlier of delivery or the third business day after deposit in the
United States mail if sent by certified mail, with postage and fees prepaid,
addressed to the other Party at its address as shown beneath its signature in
this Agreement, or to such other address as such Party may designate in writing
from time to time by notice to the other Party in accordance with this
Section 14.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

 

 

Title:

 

 

Address:

 

 

 

 

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS AWARD SHALL
VEST AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY DURING THE
PERIOD OF PARTICIPANT’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS
AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THIS AWARD). PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER
UPON PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
PARTICIPANT’S CONTINUOUS SERVICE. Participant acknowledges receipt of a copy of
the Plan, represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Award subject to all of the terms and
provisions hereof and thereof. Participant has reviewed this Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of tax and
legal counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Plan. Participant hereby agrees that all
disputes arising out of or relating to this Agreement and the Plan shall be
resolved in accordance with the Plan. Participant further agrees to notify the
Company upon any change in the address for notice indicated in this Agreement.

 

 

DATED:

 

 

SIGNED:

 

 

 

PARTICIPANT

 

 

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------